DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/22 has been entered.


Response to Amendment
The applicant has amended the following: 
		Claims: 1 and 27 have been amended. 
		Claims: 2-3, 5-26, 28-29, 31-52 have not been amended. 
		Claims: 4 and 30 have been cancelled. 



Allowable Subject Matter
Claims 1-3, 5-15, 27-29 and 31-41 are allowed.

The claims 1-3, 5-15, 27-29 and 31-41 are allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the independent claims.


Response to Arguments
Applicant’s arguments filed on 03/01/22 with regards to claims 16-26 and 42-52 have been fully considered but they are not persuasive.    

APPLICANT’S ARGUMENTS:
The applicant argues that Park fails to disclose “determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement” …  because Park merely describes that the user equipment reports the difference information (i.e. RSTD) to the base station and the UE receives the plurality of pieces of reference cell / TP information together with the DMTC configuration information from a higher layer of the UE, whereas in claim 16, the network node determines the first reference transmission point (TP) to be performed by the wireless device in order to calculate the RSTD measurements, which is not disclosed in Park  … applicant traverses the rejection of the remaining dependent claims as each of these claims depends upon base independent claims 16 and 42 (See Pages of 11-13 of Applicant’s Arguments filed on 03/01/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  The teachings of Park does disclose the applicant’s argued limitations of “determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement” as will be apparent in the following explanations provided below. 

To begin with, the examiner would like to note that the rejection is an obviousness type rejection that does not require an explicit recitation to be disclosed in the prior art in order to read upon the applicant’s claimed invention as an obviousness type rejection would also employ at the very least, inferences and creative steps that a person of ordinary skill in the art would employ based on the various teachings of the prior art that when combined together would result in a reasonable conclusion of obviousness to read on the applicant’s claimed invention as per the examination guidelines for obviousness provided in MPEP 2141-2144.  The examiner directs the applicant to MPEP 2141-2144 for further guidance with regards to the examination guidelines employed for determining obviousness. 

	With that in mind, the examiner directs the applicant to the highlighted portions of Park, [0302], [0410], [0155]-[0156] & [0162] seen below:


[0410] Thus, the UE measures a time of arrival thereof and reports TOA difference information with a specific (or predefined) reference cell (or a reference TP) to the BS.

[0302] The name of a base station used hereinafter may also be referred to as remote radio head (RRH), eNB, transmission point (TP), reception point (RP), relay, and the like.



[0155] As illustrated in FIG. 8, the higher layer of the terminal receives the assistance data from the location server (S810).


[0156] The assistance data may include information on the reference cell and/or at least one neighboring cell required for the terminal to calculate the RSTD.



[0162] The terminal may request the assistance data to the location server through the base station and receive the requested assistance data.


	
As can be seen from the highlighted portions above, Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP and Park, [0302] discloses a base station may also be referred to as a transmission point TP which therefore indicates to one of ordinary skill in the art to recognize and find obvious that the disclosed “cell” and disclosed “transmission point TP” are interchangeably utilized within the disclosure of Park.
	
In addition, with the cell and transmission point TPs interchangeability in mind, Park, [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data from the location server (i.e. reads on first node) and discloses the assistance data includes information on the reference cell (i.e. reads on first reference TP) and at least one neighboring cell required for the terminal to calculate the RSTD and Park, [0162] discloses that terminal may request the assistance data to the location server through the base station and receive the requested assistance data which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the location server (i.e. the network node) would need to make a determination and selection of which reference cells or reference TP to include in the assistance data in order for said reference cells or reference TP information to be transmitted to the terminal which is then utilized by the terminal to calculate the RSTD and as such clearly reads on applicant’s argued limitations of “determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement”.

 	
Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16, 18-26, 42 and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Patent Publication 2017/0276761 herein after referenced as Park).

Regarding claim 16 and claim 42, Park discloses:
A method in a network node for reference (Park, Fig. 8 & [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data (i.e. reads on assistance information) from the location server (i.e. reads on network node) an discloses the assistance data includes information on the reference cell (i.e. reads on reference selection) and at least one neighboring cell required for the terminal to calculate the RSTD; Park, Fig. 8 & [0159] discloses the terminal correspondingly calculates the RSTD and transmits or reports the calculated RSTD value to the location server; Park, [0012] discloses a first reference signal time difference RSTD.  One of ordinary skill in the art would recognize that it would be inherent for a complex device such as those disclosed in the invention to comprise a processing circuitry and interface in order to perform the various functionalities disclosed).
Park discloses in one embodiment a terminal and a reference cell but fails to explicitly disclose in the same embodiment that the terminal is a wireless terminal and that the reference cell corresponds to a transmission point and therefore fails to disclose in the same embodiment the limitations of “reference transmission point (TP) selection” and “determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement, the first reference TP located in a cell having two or more TPs; and communicating assistance information to the wireless device, the assistance information comprising data associated with the first reference TP.”
In a different embodiment, Park discloses:
reference transmission point (TP) selection; (Park, [0419]-[0420] discloses the UE may report the different information RSTD between the TOA estimated from the reference cell / TP and the TOA estimated from the detected cell / TP to the BS and discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information (i.e. reads on reference TP selection to be included in the assistance information) together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, [0302] discloses a base station may also be referred to as a transmission point TP.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a reference TP selection is made in order for a UE to be able to receive said specific reference TP information).
determining a first reference TP for a wireless device to use to calculate a first reference signal time difference (RSTD) measurement, (Park, [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data from the location server (i.e. reads on first node) and discloses the assistance data includes information on the reference cell (i.e. reads on first reference TP) and at least one neighboring cell required for the terminal to calculate the RSTD (i.e. reads on calculating a first RSTD); Park, [0158]-[0159] discloses as indicated in the transferred assistance data, the physical layer of the terminal configures the measurement interval for the RSTD by using a PRS transmission period of each of the plurality of cells and discloses the terminal correspondingly calculates the RSTD and transmits or reports the calculated RSTD value to the location server; Park, [0162] discloses that terminal may request the assistance data to the location server through the base station and receive the requested assistance data; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, [0302] discloses a base station may also be referred to as a transmission point TP; Park, [0042] discloses a terminal may be fixed or movable and be substituted with terms such as user equipment, mobile station, wireless terminal (i.e. reads on wireless device), etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the location server is a network node that would need to make a determination and selection of which reference cells or reference TP to include in the assistance data that is transmitted to the terminal which is then utilized by the terminal to calculate the RSTD).
the first reference TP located in a cell having two or more TPs; (Park, Fig. 16 & [0368] discloses an environment in which small cells (i.e. reads on two or more TPs) have the same frequency as that of the macro-cell and form a cluster so as to be disposed within coverage of the macro-cell (i.e. reads on a cell having two or more TPs) and Fig. 16 shows the macro cell includes three smaller cells that includes its own base station or TP; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, [0302] discloses a base station may also be referred to as a transmission point TP).
and communicating assistance information to the wireless device, the assistance information comprising data associated with the first reference TP (Park, [0155]-[0156] discloses the terminal (i.e. reads on device) receives the assistance data (i.e. reads on assistance information) from the location server (i.e. reads on network node) and discloses the assistance data includes information on the reference cell (i.e. reads on first reference TP) and at least one neighboring cell required for the terminal to calculate the RSTD; Park, [0162] discloses that terminal may request the assistance data to the location server through the base station and receive the requested assistance data; Park, [0410] discloses the UE measures a time of arrival thereof and reports TOA difference information with a specific reference cell or a reference TP; Park, [0302] discloses a base station may also be referred to as a transmission point TP).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Park, [0549]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data as taught by Park) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data, wherein various different functionalities in various different embodiment are utilized together as taught by Park) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data (i.e. as taught by Park) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 18 and claim 44, Park discloses:
The method of Claim 16, further comprising and The network node of Claim 42, wherein the interface is further configured to receiving, from a first node, data associated with the first reference TP (Park, [0162] discloses the terminal may requests the assistance data to the location server through the base station; Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the calculated RSTD value or the request for assistance data is transmitted to the location server via the base station).
Regarding claim 19 and claim 45, Park discloses:
The method of Claim 18 and The network node of Claim 44, wherein the first node is one selected from the group comprising an eNodeB, (Park, [0159] discloses the terminal transmits or reports the calculated RSTD value to the location server; Park, [0162] discloses the terminal may requests the assistance data to the location server through the base station).
Regarding claim 20 and claim 46, Park discloses:
The method of Claim 16 and The network node of Claim 42, wherein the data associated with the first reference TP comprises a TP specific identification (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 21 and claim 47, Park discloses:
The method of Claim 16 and The network node of Claim 42, wherein the data associated with the first reference TP comprises a TP specific muting pattern (Park, [0185] discloses the prsInfo includes PRS muting information; Park, [0177] discloses the OTDOA assistance data includes OTDOA reference cell information and OTDOA neighboring cell information; Park, [0181] discloses the OTDOA reference cell information includes PRS information such as prsInfo).
Regarding claim 22 and claim 48, Park discloses:
The method of Claim 16 and The network node of Claim 42, wherein the data associated with the first reference TP comprises a reference cell associated with the first reference TP (Park, [0463] discloses the reason for transmitting the cell-GlobalID together with the PCID is to clearly identify a cell to which a TP transmitting a specific DRS-CSI-RS belongs in a shared-cell ID scenario or the like; Park, [0015]-[0016] discloses the second assistance data may further include positioning DRS information  and discloses the DRS information may include at least one of a physical cell ID PCID, a cell global ID associated with the PCID, etc.; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 23 and claim 49, Park discloses:
The method of Claim 16, further comprising: and The network node of Claim 42, wherein the interface is further configured to receiving, from the wireless device, a first RSTD measurement associated with the data associated with the first reference TP (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 24 and claim 50, Park discloses:
The method of Claim 16, further comprising: and The network node of Claim 42, wherein the interface is further configured to receiving, from the wireless device, an indication of a second reference TP (Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park, [0008] discloses receiving second assistance data including second reference cell information and receiving a discovery reference signal on the basis of the second assistance data and reporting a measurement result to a serving BS; Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 25 and claim 51, Park discloses:
The method of Claim 24 and The network node of Claim 50, wherein the indication of a second reference TP comprises a reference cell associated with the second reference TP (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).
Regarding claim 26 and claim 52, Park discloses:
The method of Claim 24 and The network node of Claim 50, wherein the first reference TP and the second reference TP are the same reference TP (Park, [0420] discloses in a case in which the UE receives a plurality of pieces of reference cell / TP information together with the DMTC configuration, when the UE reports a specific RSTD to the BS, the UE may transmit identification information of a certain reference Cell/TP together with the RSTD report to the BS in order to specify the certain reference cell / TP the RSTD report is based on).


Claim 17 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Patent Publication 2017/0276761 herein after referenced as Park) in view of CHAE et al. (US Patent Publication 2018/0024225 herein after referenced as Chae).  


Regarding claim 17 and claim 43, Park discloses:
The method of Claim 16 further comprising: (see claim 16) and The network node of Claim 42, wherein the interface is further configured to (see claim 42).  Park discloses the terminal sends a request for assistance data to the server via a base station but fails to explicitly disclose “receiving, from the wireless device, a capability of the wireless device to support RSTD measurements in a cell having two or more TPs.”
In a related field of endeavor, Chae discloses:
receiving, from the wireless device, a capability of the wireless device to support RSTD measurements in a cell having two or more TPs (Chae, [0102]-[0103] discloses the UE can signal information on the capability of the UE indicating whether or not the UE is able to calculate / report RSTD for a plurality of reference cells to a server and discloses the network can determine the number of reference cells to be configured according to the capability of the UE; Chae, [0091] discloses the UE receives a provide assistance data message from a server that includes information on a reference cell and information on neighboring cells and the UE can measure an RSTD reference signal time difference measurement on the basis of the reference cell; Chae, [0093]-[0094] discloses the UE can transmit an RSTD measurement result to the server and discloses the UE can select the reference cell from among a reference cell indicated by information included in the provide assistance data and in this case the UE can select a cell closest to the UE as a reference cell or selects a cell of a strongest signal as a reference from among a plurality of reference cell; Chae, [0101] discloses multiple reference cell information is configured and it may be then able to configure a UE to report an RSTD measurement value measured for multiple references or a selected reference cell such as selects a cell of the best SNR as a reference cell; Chae, [0097] discloses the quality information of the reference cell can include OTDOA-MeasQuality that includes the best estimation value of the UE for the uncertainty of the OTDOA measurement; Chae, [0105] discloses since feedback is performed by calculating RSTD values for a plurality of reference cells, it may measure RSTD by appropriately selecting a reference cell including a less PRS occasion time difference).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park to incorporate the teachings of Chae for the purpose of providing the system with a means to allow the network to determine the number of reference cells to indicate in the assistance data (Chae, [0102]-[0103]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data as taught by Park) with another known element and comparable device utilizing a known technique  (i.e. performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data, wherein Chae discloses providing RSTD capability information and allows the mobile device to select the reference signal according to feedback and various criteria as taught by Chae) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing RSTD measurements for positioning purposes utilizing received assistance data (i.e. as taught by Park & Chae) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645